Case 8:20-cv-01077-CEH-CPT Document 28 Filed 10/27/20 Page 1 of 2 PageID 173




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA


GEORGE ZIMMERMAN

                  Plaintiff,
v.                                                   Case No.: 8:20-cv-01077-CEH-CPT


PETE BUTTIGIEG et al.

                  Defendants



                          MOTION TO WITHDRAW AS COUNSEL

       The undersigned counsel having reached an impasse as a result of a conflict of interest

with his client, George Zimmerman, hereby moves to withdraw as counsel in this case. Mr.

Zimmerman has previously indicated that he will consent to this withdrawal.

       Pursuant to Local Rule 2.03(b), Mr. Klayman’s office provided notice to counsel for

Defendants of his intent to withdraw on June 30, 2020 and asked for consent pursuant to Local

Rule 3.01, but did not receive a response indicating whether consent was granted.

       Mr. Klayman is unable to provide the Court with Mr. Zimmerman’s address or phone

number, as Mr. Zimmerman withholds that sensitive information for security reasons. His email

address is gmzbusiness776@gmail.com.

Dated: October 27, 2020                             Respectfully submitted,

                                                     /s/ Larry Klayman
                                                    Larry Klayman, Esq.
                                                    KLAYMAN LAW GROUP P.A.
                                                    7050 W. Palmetto Park Rd
                                                    Boca Raton, FL, 33433
                                                    Tel: 561-558-5536
                                                    Email: leklayman@gmail.com




                                               1
Case 8:20-cv-01077-CEH-CPT Document 28 Filed 10/27/20 Page 2 of 2 PageID 174




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of October 2020, a copy of the foregoing was
served by electronic filing upon counsel listed on the Notice of Electronic Filing


                                                /s/ Larry Klayman




                                            2
